Scholfield, J.: The motion to dismiss the writ of error must be denied. Section 11 of article 6 of the constitution of 1870, providing for the creation of “ inferior appellate courts,” declares that writs of error shall lie to such courts from this court “in all criminal cases.” This is a criminal •case, though below the grade of felony. The writ of error to the Appellate Court, in such cases, is a writ of right, under the constitution, of which the party can not be deprived by legislation. Section 88 of the Practice act, as amended in 1879, requires “all criminal cases below the grade of felony,” to be taken directly from the trial courts to the Appellate Court, but this requirement does not operate to deprive the party charged with any criminal offence of his right to a writ of error from this court, nor does it take away the jurisdiction of this court to entertain the writ. In this regard the statute merely constitutes the Appellate Court an intermediate court of review, whose decisions are not final in this class of cases. Motion denied.